*723TEXTO COMPLETO DE LA OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ARBONA LAGO
- 2006 DTA 11
San Juan, Puerto Rico, a 31 de octubre de 2005
En la causa DPE2002-0112 ante el Tribunal de Primera Instancia, Sala Superior de Bayamón (TPI), sólo se demandó a COMTEC COMMUNICATION (Comtec) y para tratar de proveer jurisdicción al tribunal se citó al Sr. Alberto Monzón, como “vicepresidente”. Ante la incomparecencia de COMTEC, como única parte demandada, el 12 de septiembre de 2002, el TPI dictó sentencia en rebeldía en su contra por la suma de $71,400.00, cantidad que aumenta en $1,600.00 mensuales sine die.
Debido a que Comtec en realidad no existe y nunca ha existido como ente jurídico o civil, no tiene bienes y tal dictamen no pudo, ni puede ser ejecutable. Así las cosas, el 27 de febrero de 2004, la parte demandante optó por acudir a la Regla 51.7 de Procedimiento Civil, 32 LPRA Ap. Ill, R. 51.7, con el propósito de extender-la “sentencia” en contra de Comtec, a los señores Alberto Monzón, Henry Barreda y José Barreda, como si se tratara de deudores solidarios o personas civiles originalmente obligados en la previamente señalada sentencia en rebeldía del 12 de septiembre de 2002 contra Comtec, la que entonces se catalogó como “final y firme”.
Finalmente, mediante “Sentencia Enmendada” del 5 de abril, archivada en autos copia de su notificación el 8 de abril de 2005, el TPI dispuso como sigue:

“SENTENCIA


Se dicta sentencia declarando con lugar la solicitud de la demandante y en su consecuencia se incluye como deudores solidarios en la sentencia dictada en el presente caso los señores Alberto Monzón, Henry Barreda y José Barreda. Se hace constar que dicha sentencia es por la suma de $71,400.00 más $1,600.00 mensuales por cada mes que transcurra sin que la hayan repuesto en su trabajo. Hasta el mes de febrero del 2005 la cantidad mensual acumulada ascendía a $65,600.00 lo cual sumado a la cantidad base de $71,400.00 da un total de $137,000.00 hasta dicha fecha. [...]”

Apelado dicho dictamen en el expediente del epígrafe, la mayoría lo confirma. No puedo concurrir con el elocuente voto mayoritario.
Es norma cardinal, de orden sustantivo como procesal, que para ser parte demandante o demandada en un trámite judicial, es primero menester ser persona (objeto de derecho) civil o jurídica. A tal respecto, la Parte I del Código Civil, “Distribución de las Personas”, en sus artículos 24 y 27 lo regula de la siguiente manera:

“El nacimiento determina la personalidad y capacidad jurídica. Es nacido el ser humano que viva completamente desprendido del seno materno. - Código Civil, 1930, art. 24, 31 LPRA 81.


Son personas jurídicas:


(1) Las corporaciones y asociaciones de interés público, con personalidad jurídica reconocida por la ley.


Su personalidad empieza desde el instante mismo, en que con arreglo a derecho, hubiesen quedado validamente constituidas.


(2) Las corporaciones, compañías o asociaciones de interés particular, sean civiles, mercantiles o industriales, a las que la ley conceda personalidad jurídica. - Código Civil, 1930, art. 27 31 LPRA 101. ”

*724Dentro de tal concepto fundamental, desde hace ya muchísimo tiempo en esta jurisdicción se ha resuelto que la sucesión hereditaria, aunque se denomine comúnmente como “sucesión López” etc., no existe como persona jurídica, por lo que en tal situación siempre se ha de atender a la persona o al conjunto de personas que la compone, pues sólo éste o éstos son los que cuentan con la capacidad de actuar. Pino Development Corp. v. Registrador, 133 DPR 373, 388 (1993). Por ello, es necesario que la sucesión "... se particularice e individualice expresando los nombres de los miembros que la componen.” Fuentes v. Tribunal de Distrito, 73 DPR 959, 987 (1952).
“Son los miembros de la sucesión y no ésta los que deben aparecer como demandantes o demandados”. Sucn. Belaval v. Acosta, 64 DPR 109,111 (1944).
Tampoco se alega en autos que Comtec sea una compañía mercantil, civil, etc., que a su vez cuente con personalidad jurídica. Art. 95 Código de Comercio, 10 LPRA 1341, Art. 1556,1560 Ce. 31 LPRA 4311-4315.
Como excepción, con propósito limitado y siempre salvaguardando el debido proceso de ley, el ordenamiento procesal ha permitido que judicialmente una persona civil o jurídica, debidamente así identificada, accione contra otra persona, civil o jurídica utilizando un nombre ficticio, sólo cuando se trate de un demandado de identidad desconocida (y por tanto innominado) siempre y cuando se trate de una acción contra una cosa (in rem), Regla 4.6 de Procedimiento Civil, 32 LPRA Ap. Ill, R. 4.6; o cuando se trate de un demandado de identidad conocida, pero cuyo nombre correcto en ese momento verdaderamente se desconoce.
En tal último caso, la Regla 15.4 de Procedimiento Civil, 32 LPRA Ap. Ill, R. 15.4, así lo autoriza, sólo para propósitos de las alegaciones e interruptivos de la prescripción. No obstante, en algún momento antes del juicio será necesario determinar el nombre correcto de tal “demandado de identidad conocida y nombre desconocido, para que el demandante proceda a enmendar la demanda con el propósito de sustituir el nombre ficticio por el correcto, y proceda a su emplazamiento para que “... se le de una oportunidad de ser oído y defenderse” Rodríguez v. Nasrallah, 118 DPR 93, 92 (1986), puesto que no se puede dictar sentencia en una acción personal (in personam) contra un desconocido. Sería igual que dictar sentencia en forma innominada. Si no se identifica en la sentencia, en forma definitiva y específica, quién es la persona obligada, realmente no podemos concebir tal dictamen como obligación a cumplir. Tal “sentencia” carece de objeto. En caso como el presente, la sentencia ha de ser a título personal (civil o jurídico), para ser válida, tanto en cuanto al demandante como al demandado. Núñez González v. Jiménez Miranda, 122 DPR 134, 139-144 (1988).
Aun en situaciones muy especiales, en que el tribunal permita proteger un legítimo interés de intimidad y para ello expresamente autorice utilizar un seudónimo en el epígrafe, en el cuerpo de la demanda o de la reconvención, lo único que ocurre es que no se publica el nombre de la parte. En tales casos, el nombre correcto de la parte protegida se mantiene sellada en el expediente, pero siempre es de pleno conocimiento para el Tribunal y las demás partes realmente interesadas en el litigio. Véase J.A.D.M. v. Centro Comercial Plaza Carolina, 132 DPR 787 (1993); Elba A.B. v. U.P.R., 125 DPR 294 (1990).
Por lo tanto, “parte en un litigio” y “jurisdicción sobre la persona” son conceptos entrelazados, procesal y sustantivamente.
Procesalmente, el concepto parte está inexorablemente atado al de jurisdicción sobre la persona (el demandante - actor o promovente original - que se somete voluntariamente al presentar la acción y el demandado que es notificado mediante emplazamiento). Su citación o emplazamiento representa el paso inaugural de debido proceso de ley que viabiliza el ejercicio de la jurisdicción judicial. Reyes Reyes v. Oriental Fed. Savs. Bank, 133 DPR 15 (1993); Pagán v. Rivera Burgos, 113 DPR 750, 754, (1983). Por tal razón, *725consistentemente hemos resuelto que la falta de diligenciamiento del emplazamiento (personal o por edictos) priva al tribunal de jurisdicción sobre la persona e invalida cualquier sentencia en su contra. No es hasta que se diligencia el emplazamiento y se adquiere jurisdicción, que la persona puede ser considerada propiamente parte, aunque haya sido nombrada en el epígrafe de la demanda; hasta ese momento sólo es parte nominal. Acosta v. ABC, Inc., 142 DPR 927, 931 (1997) (nota al calce suprimida. Énfasis suplido).
Para poder ser parte demandada en causa in personam, primero se tiene que ser parte nominal (con nombre correcto o ficticio) en la demanda, y luego del correspondiente emplazamiento o citación (mediante el cual se confiere jurisdicción al Tribunal) se pueda considerar parte en el pleito. Luego, durante el proceso procede sustituir el nombre ficticio por el correcto, antes de dictar una sentencia que pueda advenir válida y ejecutable.
En el reciente caso de Medina v. Medina, 161 DPR_(2004) 2000 J.T.S. 79, se dijo:

“(1) No es hasta que se diligencia el emplazamiento y se adquiere jurisdicción, que la persona puede ser considerada propiamente parte, aunque haya sido nombrada en el epígrafe de la demanda; hasta ese momento sólo es parte nominal.


(2) y en la nota al calce núm. 12, se expresó: Sobre este particular, el importante concepto de “parte” ha sido definido en la jurisdicción norteamericana de la siguiente forma: “[a] person who is named as a party to an action and subjected to the jurisdiction of the court is a party to the action”. Véase: Restatement (Second) of Judgment, sec. 34 (1982). Véase además: (citas omitidas. Énfasis suplido).”

Queda claro en autos que “Comtec Communication” no es persona civil y también carece de personalidad jurídica, además de que no es parte demandada en la causa DPE2002-0112 bajo el limitado supuesto de persona con identidad conocida y nombre entonces desconocido (Regla 15.4 de Procedimiento Civil, supra) o demandado de identidad desconocida en pleito “in rem” (Regla 4.6 de Procedimiento Civil, supra).
Para que el TPI pudiera contar con jurisdicción ante los hechos que esta causa informa (acción in personam), era indispensable que la demandante del epígrafe accionara contra “Alberto Monzón, Henry Barreda y José Barreda, haciendo negocios como (o “HNC”/ “DBA”) Comtec Communication, o por lo menos contra “mengano y sutano”, (si desconocía el nombre correcto de estos señores) como personas de identidad conocida y nombre desconocido, haciendo negocios como (o “HNC’ / “DBA”) Comtec Communication. Tal parte demandada podía constar del epígrafe (como lo requiere la Regla 8.1 de Procedimiento Civil, 32 LPRA DI, R. 8.1) o del cuerpo de la demanda.
Procesalmente, al sólo “demandar” a un impersonal “Comtec Communication” equivale a no demandar a parte alguna y el “emplazamiento” por conducto de persona civil no puede subsanar tal defecto. A tal efecto, en la Sentencia y Opinión concurrente en Scorpio Recycling, Inc. v. Mejias, 136 DPR 326, 328-329 (1994), se ha expuesto, por lo menos persuasivamente, que:

“La Corporación Adolfo Krans & Asociados, haciendo negocios como Puerto Rico Krans Agency, no ha sido demandada; por lo tanto, el emplazamiento hecho a través del señor Sánchez no pudo tener el efecto de convertirla en demandada y traerla válidamente ante el tribunal. No procedía la anotación de rebeldía.

Como se sabe, el emplazamiento es el paso inagural del debido trámite y proceso de ley. Sólo así se autoriza el ejercicio de la jurisdicción ante el tribunal, para entonces poder adjudicar los derechos de las partes, León v. Rest. El Tropical, 154 DPR_(2001), 2001 J.T.S. 84; Quiñones Román v. Cía. ABC, 152 DPR 367, 374 (2000). Reyes v. Oriental Fed. Savs. Bank, 133 DPR 15 (1993).
*726Antes de que un tribunal pueda adquirir jurisdicción in personam sobre una parte, se exige que el demandado sea notificado adecuadamente de la demanda, utilizando el procedimiento establecido en el ordenamiento jurídico. Riego Zuniga v. Líneas Aereas LACSA, 139 DPR 509 (1995), que no es otro que el emplazamiento. Se trata de un imperativo del debido proceso de ley, por lo que también requiere cumplimiento estricto. Quiñones Román v. Cía ABC, supra, pág. 374.
Ahora bien, demandada sólo “Comtec Comunication” en el expediente DPE2002-0112, (que no puede ser parte en una causa judicial por no contar con personalidad civil o jurídica) aunque se emplace a una persona civil que junto con otros opere bajo tal nombre comercial, no puede validamente anotarse la rebeldía ni dictarse así “sentencia”. Por tanto, el dictamen del 12 de septiembre de 2002 resulta inoficioso y espúreo, puesto que realmente nunca ha existido en autos parte demandada, en la causa DPE2002-0112, antes del dictamen de la sentencia, como lo requiere el debido trámite. Rodríguez v. Nasrallah, supra; Nuñez González v. Jiménez Miranda, supra.
Se trata de un requisito procesal como sustantivo, que requiere que en toda causa judicial quede bien claro, de su faz y sin necesidad a lucubrar, quién es parte demandante y parte demandada. Para luego también conocer a quién favorece o afecta una sentencia.
Faltando en el proceso la parte demandada con personalidad jurídica o civil respecto al cual el Tribunal de Primera Instancia pueda adquirir jurisdicción, como lo sería si se hubiera demandado correctamente a: Alberto Monzón, Henry Barreda, José Barreda haciendo negocios como Comtec Communications, personas civiles sobre las que no podemos aquí concluir que la demandante desconocía sus nombres, la “sentencia” obtenida en la causa DPE2002-0112 ante el TPI es realmente inexistente e inoperante. Comtec Communication per-sé (al igual que “Puerto Rico Krans Agency”, Scorpio Recycling, Inc. v. Mejías, supra, ambas como un “HNC’ o “DBA”, entendemos que no pueden ser parte demandada a menos que en conjunto se demande a las personas civiles (Monzón, Barreda y Barreda) o jurídicas (Adolfo Krans & Asociados) que hace negocios bajo tal nombre comercial y así también se le emplace adecuadamente.
El emplazamiento hecho en la persona de Monzón tampoco le convierte a él en demandado en el caso DPE-2002-0112, por lo que tampoco procede la anotación de rebeldía y sentencia en su contra.
“Nuestro sistema procesal se funda en el reclamante diligente. Así lo hemos requerido, específicamente, del demandante que pretende utilizar la figura del demandado de nombre desconocido. Núñez González v. Jiménez Miranda, 122 DPR 134 (1988); Fuentes v. Tribl. de Distrito, 73 DPR 959, 985-986 (1952); Martínez Díaz v. ELA, 132 DPR 200, 213, nota al calce núm. 3, Op. Concurrente.” (Enfasis suplido).
La actual Regla 15.3 de Procedimiento Civil 32 LPRA Ap. Ill, R. 15.3, [1] requiere ser interpretada conforme atendido en la sentencia en Scorpio Recyclin, Inc. v. Mejías, págs. 328-329, en el sentido de que la frase “éstas podrán ser demandadas” bajo el referido nombre común” (énfasis suplido) significa que el “nombre común” (sigla, “HNC” o “DBA” etc.) al igual que la(s) persona(s) civil(es) o jurídica(s) que lo utilicen para hacer negocio, también consten identificadas claramente en el pliego de la demanda como parte demandada, conforme lo requiere la Regla 8.1 de Procedimiento Civil, supra. Al igual que la parte demandante, la parte demandada debe surgir claramente del epígrafe o cuerpo del pliego de la reclamación.
La hermenéutica invita a la interpretación armoniosa entre~preceptos procesales y substantivos con-propósito de alcanzar resultados igualmente integrados. Pueblo v. Zayas Rodríguez, 147 DPR 530 (1999). Como se sabe:
“Las Reglas de Procedimiento Civil se inspiran armoniosamente en tres valores fundamentales de justicia, rapidez y economía, enmarcados en la norma de buena fe que debe pernear la tramitación de toda causa de *727acción. Para que ello se logre se requiere un enfoque integral, pragmático y creativo de nuestro ordenamiento procesal y sustantivo que con voluntad, sinceridad y acción, le de vida a dichos valores y los convierta en vivencias y realidades cotidianas, atendiendo así las altas expectativas de nuestro contorno social. Neptuno Packing Corp. v. Wackenhut Corp., 120 DPR 283, 288 (1988). ” Citado con aprobación en Quiñones Román v. Cía. ABC, supra, pág. 374.
En la causa DPE2002-0112 se violentó el debido trámite y se produjo un dictamen judicial incapaz de ser ejecutado de su faz. Peor aún, tal “sentencia” inoficiosa no podía posteriormente servir de fundamento válido en un proceso sumario al amparo de la Regla 51.7 de Procedimiento Civil, supra, para ser ejecutada sobre terceras personas.
Como hemos aquí visto, años después del dictamen de la “sentencia” contra Comtec, accesando al mecanismo sumario de la Regla 51.7 de Procedimiento Civil, 32 LPRA Ap. Ill, R. 51.7, (a nuestro juicio, mal) se utilizó una sentencia nula e inexistente para extender tal dictamen a tres personas civiles.
Por idéntica razón, de la inexistencia de dictamen válido en la causa DPE02-0112, tal “sentencia” luego no puede ser utilizada como eficaz “... contra uno o más entre varios deudores solidariamente responsables...” al amparo de la Regla 51.7 supra, para lograr que persona civil o jurídica quede obligada por sus términos. Ello responde al principio hermenéutico de que lo inexistente no genera derecho alguno, mucho menos de carácter solidario.
Entiendo que la “sentencia enmendada” y dictada en la causa DPE2002-0112 el 5 de abril del 2005, al amparo de la Regla 51.7 de Procedimiento Civil, supra, es también nula e ineficaz, por utilizar como base una “sentencia” del 12 de septiembre del 2002, dictada sin jurisdicción, que desde su inicio era nula o espúrea. Tal “sentencia enmendada” continúa careciendo de parte demandada y por tanto, de idéntico defecto, no enmendable.
Por lo expuesto, y sin entrar aquí a considerar los aspectos sustantivos en que fundamenta su reclamación la Sra. Berastain, no puedo concurrir con el dictamen de la compañera y compañero de mayoría. Entiendo que lo resuelto en Scorpio Recycling, Inc. v. Mejias, supra, sirve para aclarar el aspecto aquí en controversia.
GUILLERMO ARBONA LAGO Juez de Apelaciones